          Case 1:20-cr-00135-JMF Document 286 Filed 11/17/20 Page 1 of 1



                                                  Law Firm of
                                         Susan K Marcus LLC
                                  29 Broadway, Suite 1412, New York, NY 10006
                         T: 212-792-5131  F: 888-291-2078 E: susan@skmarcuslaw.com

                                                             November 16, 2020

VIA ECF

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

In re: United States v. Arguedas (on behalf of Simone Cordero)
                                   20-CR-135-10 (JMF)
Dear Judge Furman:

I write to request a modification of Ms. Cordero’s bond conditions. Ms. Cordero is on home
detention and wears an ankle bracelet. She is required to have an MRI, which is scheduled at
Montefiore Medical Center for November 27, 2020 at 11:45am. Her ankle bracelet needs to be
removed for this procedure.

Ms. Cordero requests that pretrial be allowed to remove her ankle bracelet for one day. She will
travel in the morning of November 27, 2020, from her home to Pretrial Services, where they will
remove the bracelet. She will then travel to the hospital for her MRI. Upon completion of the MRI,
she will return to Pretrial Services that same day to have the bracelet put back on, and then will
return home. AUSA Andrew Chan and Pretrial Officer Ahmed consent to the temporary
modification.

Thank you for your consideration of this request.

                                                    Sincerely,




                                                    Susan K. Marcus. Esq.
                                                    Attorney for Simone Cordero


  Application GRANTED. The Clerk of Court is directed to terminate Doc. #284.
  SO ORDERED.




  November 16, 2020
